DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Day, Jr. (U.S. Patent No. 7,051,892) in view of Bueno (U.S. Patent No. 5,704,504).
O’Day discloses a synthetic resin container (col. 9, lines 4-14) in a bottle shape (Fig. 11) comprising a mouth (18) as a dispensing spout for a content medium, a trunk (15)  extending contiguous to the mouth via a shoulder (at 11), and a bottom (12) closing a lower end of the trunk, wherein: the trunk is provided with a reduced pressure absorbing portion having a plurality of reduced pressure absorbing recesses (20) arranged side by side in a circumferential direction, and the reduced pressure absorbing portion is formed in a barrel shape larger in diameter at an intermediate part in a vertical direction than at both ends in the vertical direction (Fig. 11), wherein the trunk has a cylindrical shape throughout (Figs. 8, 9).
O’Day fails to teach wherein, the reduced pressure absorbing portion is provided over a range which is defined between an upper horizontal groove and a lower horizontal groove, the plurality of the reduced pressure absorbing recesses are each formed as a groove extending in the vertical direction while twisting in the circumferential direction about the axis of the reduced pressure absorbing portion, wherein the plurality of the reduced pressure absorbing recesses each being larger in circumferential width at an intermediate part in the longitudinal direction than at the both ends in the longitudinal direction, the shoulder and the upper horizontal groove being contiguous with each other, and the lower horizontal groove and the bottom being contiguous with each other.
Bueno teaches that it is known in the art to manufacture a container with reduced pressure absorbing recesses (20) that are each formed as a groove extending in a vertical direction while twisting in a circumferential direction about an axis of a reduced pressure absorbing portion, and wherein the plurality of the reduced pressure absorbing recesses each being larger in circumferential width at an intermediate part in the longitudinal direction than at the both ends in the longitudinal direction, and wherein the reduced pressure absorbing portion is provided over a range which is defined between an upper horizontal groove and a lower horizontal groove (Fig. 1), wherein the shoulder and the upper groove are contiguous with each other (groove above 20), and the lower horizontal groove and the bottom being contiguous with each other (the groove/lip below 20).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container of O’Day with the recesses and grooves taught by Bueno, in order to adjust how strong the trunk was and since such a modification would be the use of a known technique on a known device.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the grounds of rejection does not rely on any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733